 



Exhibit 10.1

FIRST AMENDMENT TO
AMENDED AND RESTATED
SENIOR SECURED CREDIT AGREEMENT

among

Apartment Investment and Management Company,
AIMCO Properties, L.P.,
AIMCO/Bethesda Holdings, Inc., and
NHP Management Company,

as the Borrowers,
the Guarantors and
Pledgors named herein,

Bank of America, N.A.,
as Administrative Agent, Swing Line Lender
and L/C Issuer

and

The Other Financial
Institutions Party Hereto

Dated as of June 16, 2005

BANC OF AMERICA SECURITIES LLC

and

KEYBANC CAPITAL MARKETS

as Joint-Lead Arrangers

and

Joint Book Managers and Bookrunners

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO
AMENDED AND RESTATED
SENIOR SECURED CREDIT AGREEMENT

      This FIRST AMENDMENT TO AMENDED AND RESTATED SENIOR SECURED CREDIT
AGREEMENT (this “Amendment”) is dated as of June 16, 2005 (the “Amendment
Effective Date”) and entered into by and among APARTMENT INVESTMENT AND
MANAGEMENT COMPANY, a Maryland corporation (the “REIT”), AIMCO PROPERTIES, L.P.,
a Delaware limited partnership (“AIMCO”), AIMCO/BETHESDA HOLDINGS, INC., a
Delaware corporation (“AIMCO/Bethesda”) and NHP MANAGEMENT COMPANY, a District
of Columbia corporation (“NHP Management”) (the REIT, AIMCO, AIMCO/Bethesda and
NHP Management collectively referred to herein as “Borrowers”), BANK OF AMERICA,
N.A. (“Bank of America”), as Administrative Agent (in such capacity,
“Administrative Agent”) and as Swing Line Lender and L/C Issuer, and the Lenders
party hereto, and is made with reference to that certain Amended and Restated
Senior Secured Credit Agreement, dated as of November 2, 2004, by and among
Borrowers, each lender from time to time party thereto, and BANK OF AMERICA,
N.A., as Administrative Agent and as Swing Line Lender and L/C Issuer, KeyBank
National Association, as Syndication Agent, (the “Credit Agreement”) (the Credit
Agreement as amended by this Amendment, the “Amended Agreement”). Capitalized
terms used in this Amendment shall have the meanings set forth in the Credit
Agreement unless otherwise defined herein.

RECITALS

      WHEREAS, Borrowers desire to amend the Credit Agreement as more
particularly set forth below;

      WHEREAS, pursuant to the Credit Agreement, certain of the amendments set
forth herein require the consent of the Requisite Lenders, and the Requisite
Lenders have consented hereto;

      NOW, THEREFORE, in consideration of the agreements, provisions and
covenants contained herein, the parties agree as follows:

Section 1. AMENDMENTS TO THE CREDIT AGREEMENT

      1.1 Amendment to Subsection 1.01 Defined Terms.

            A. The defined term “Applicable Term Rate” is deleted in its
entirety and replaced with the following:

                 “Applicable Term Rate” means the following percentages per
annum based on whether that portion of the Term Loan is a Eurodollar Rate Loan
or a Base Rate Loan: (a) for a Eurodollar Rate Loan, 2.00%, and (b) for a Base
Rate Loan, 0.25%; provided however, that the Applicable Term Rate with respect
to New Term Loans shall be as agreed by the Lenders providing such New Term
Loans and the Borrowers at the time such Lenders agree to increase or provide
their Term Loan Commitment in respect of such New Term Loans.

 



--------------------------------------------------------------------------------



 



            B. The defined term “Eligible Assignee” is deleted in its entirety
and replaced with the following:

                 “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a
Lender; (c) an Approved Fund; and (d) any other Person (other than a natural
person) approved by (i) the Administrative Agent and (ii) unless an Event of
Default has occurred and is continuing, the Borrowers (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrowers or any of the
Borrowers’ Affiliates or Subsidiaries.

            C. The defined term “Term Loan” is deleted in its entirety and
replaced with the following:

                 “Term Loan” means a Loan of any type made to Borrowers by the
Term Lenders in accordance with their Applicable Percentage pursuant to
Section 2.01(b) or made as New Term Loans, except as otherwise provided herein.

            D. The defined term “Term Loan Commitment” is deleted in its
entirety and replaced with the following:

                 “Term Loan Commitment” means, as to each Term Lender, its
obligation to make a Term Loan to the Borrowers pursuant Section 2.01(b), in an
aggregate principal amount on the Closing Date not to exceed such Term Lender’s
portion of the Term Loan Amount or the amount set forth in the Assignment and
Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement and in an aggregate principal amount on or after the Increase
Effective Date, not to exceed such Term Lender’s Term Loan Commitments issued
pursuant to Section 2.15. A Term Lender’s Commitment may be increased from time
to time with its consent pursuant to Section 2.15; provided that all Term Loan
Commitments issued from and after the Amendment Effective Date shall be in
respect of New Term Loans.

            E. The following defined terms shall be inserted in the correct
alphabetical location as follows:

                 “New Term Loan” means a loan made by a Term Lender from and
after the Amendment Effective Date pursuant to, among other things,
Section 2.15.

      1.2 Amendment to Sections 2.01(b) and 2.15(a).

            A. The following is hereby added as clause (iii) of Section 2.01(b):

            (iii) On or after the Increase Effective Date, as requested by the
Borrowers, the Lenders that have agreed to provide additional Commitments with
respect to New Term Loans under Section 2.15 shall make New Term Loans, as the
case may be, in an amount not to exceed the amount to such Lenders’ additional
Commitments with respect to New Term Loans, subject to the other terms and
conditions set forth herein. To the extent all or any portion of the New Term
Loans are repaid or prepaid, they may not be reborrowed.

2



--------------------------------------------------------------------------------



 



            B. Section 2.15(a) shall be deleted in its entirety and replaced
with the following:

                 (a) Request for Increase. Provided there exists no Default or
Event of Default, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), the Borrowers may request an increase in the Aggregate
Commitments (which may be, at the option of the Borrowers, Revolving Commitments
and/or Term Loan Commitments) by an amount not exceeding $100,000,000; provided
that any such request for an increase shall be in a minimum amount of
$25,000,000 and provided that Term Loan Commitments issued from and after the
Amendment Effective Date shall only be in respect of New Term Loans. At the time
of sending such notice, the Borrowers (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders). Such notice shall indicate the
Applicable Term Rate with respect to such New Term Loans. Each Lender and
Eligible Assignee agreeing to provide such New Term Loans and the Borrowers
shall have agreed to such Applicable Term Rate, which agreement shall be
evidenced in the applicable Notes, Joinder Agreement or Assignment and
Assumption.

      1.3 Amendment to Section 6.01(c)

            A. Section 6.01(c) is deleted in its entirety and replaced with the
following:

                 (c) as soon as available, but in any event within 90 days after
the beginning of each fiscal year, forecasts prepared by management of the
Borrowers for such fiscal year in form and detail reasonably satisfactory to
Administrative Agent.

Section 2. CONDITIONS TO EFFECTIVENESS

      This Amendment shall become effective as of the Amendment Effective Date,
at such time that all of the following conditions are satisfied:

            A. Required Lenders shall have provided their written consent to
this Amendment;

            B. Guarantors and Pledgors shall have executed this Amendment with
respect to Section 5;

            C. If required by Administrative Agent, Administrative Agent shall
have received originally executed copies of one or more favorable written
opinions of counsel for Borrowers, Guarantors and Pledgors in form and substance
satisfactory to Administrative Agent and its counsel, dated as of the Amendment
Effective Date, with respect to the validity, binding effect and enforceability
of this Amendment, and due authorization, execution and delivery thereof, and as
to such other matters as Administrative Agent acting on behalf of Lenders may
request;

            D. Administrative Agent and its counsel shall have received executed
resolutions from Borrowers, Guarantors and Pledgors authorizing the entry into
and performance

3



--------------------------------------------------------------------------------



 



of this Amendment and the Credit Agreement as amended, all in form and substance
satisfactory to Administrative Agent and its counsel;

            E. Borrowers shall have paid the fees, costs and expenses of
Administrative Agent’s counsel in connection with this Amendment;

Section 3. BORROWERS’ REPRESENTATIONS AND WARRANTIES

      In order to induce the Required Lenders to consent to this Amendment and
to amend the Credit Agreement in the manner provided herein, Borrowers represent
and warrant to Administrative Agent and to each Lender that the following
statements are true, correct and complete:

      3.1 Corporate Power and Authority. Borrowers have all requisite power and
authority to enter into this Amendment and any other agreements, guaranties or
other operative documents to be delivered pursuant to this Amendment, to carry
out the transactions contemplated by, and perform their obligations under, the
Amended Agreement. Each of the Borrowers, Pledgors and Guarantors is in good
standing in the respective states of their organization on the Amendment
Effective Date;

      3.2 Authorization of Agreements. The execution and delivery of this
Amendment and the performance of the Amended Agreement have been duly authorized
by all necessary action on the part of Borrowers and the other parties
delivering any of such documents, as the case may be. Except as disclosed on
Schedule 3.2, the organizational documents of the Borrowers, Pledgors and
Guarantors have not been modified in any material respect since March 31, 2005.
Concurrently with the delivery of Joinder Agreements in connection with the New
Term Loans, Borrowers shall deliver evidence satisfactory to Administrative
Agent of due authorization by Borrowers thereof and an affirmation by Guarantors
and Pledgors of their respective obligations under the Guaranty and Pledge
Agreement;

      3.3 No Default. After giving effect to this Amendment, no Default or Event
of Default exists under the Credit Agreement as of the Amendment Effective Date.
Further, after giving effect to this Amendment, no Default or Event of Default
would result under the Amended Agreement from the consummation of this
Amendment;

      3.4 No Conflict. The execution, delivery and performance by Borrowers,
Pledgors and Guarantors of this Amendment and the performance of the Amended
Agreement by Borrowers, does not and will not (i) violate any provision of any
applicable material law or any governmental rule or regulation applicable to
Borrowers, Pledgors, Guarantors or any of their Subsidiaries except as could not
reasonably be expected to have a Material Adverse Effect, the Organization
Documents of Borrowers, Pledgors, Guarantors or any of their Subsidiaries or any
order, judgment or decree of any court or other Governmental Authority binding
on Borrowers, Pledgors, Guarantors or any of their Subsidiaries except as could
not reasonably be expected to have a Material Adverse Effect, (ii) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any Contractual Obligation of Borrowers, Pledgors,
Guarantors or any of their Subsidiaries except as could not reasonably be
expected to have a Material Adverse Effect, (iii) result in or require the
creation or imposition of any Lien

4



--------------------------------------------------------------------------------



 



upon any of the properties or assets of Borrowers, Pledgors, Guarantors or any
of their Subsidiaries not otherwise permitted by the Amended Agreement except as
could not reasonably be expected to have a Material Adverse Effect, or
(iv) require any approval of members or stockholders or any approval or consent
of any Person under any Contractual Obligation of Borrowers, Pledgors,
Guarantors or any of their Subsidiaries, except for such approvals or consents
which have been or will be obtained on or before the Amendment Effective Date;

      3.5 Governmental Consents. The execution and delivery by Borrowers,
Guarantors and Pledgors of this Amendment and the performance by Borrowers,
Guarantors and Pledgors under the Amended Agreement does not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any federal, state or other governmental authority or
regulatory body, except for filings or recordings in respect of the Liens
created pursuant to the Loan Documents and except as may be required, in
connection with the disposition of any Collateral, by laws generally affecting
the offering and sale of securities;

      3.6 Binding Obligation. The Credit Agreement, as amended by this
Amendment, has been duly executed and delivered by Borrowers and is enforceable
against Borrowers, in accordance with its respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability; and

      3.7 Incorporation of Representations and Warranties From Credit Agreement.
After giving effect to this Amendment, the representations and warranties
contained in Section 5 of the Credit Agreement are and will be true, correct and
complete in all material respects on and as of the Amendment Effective Date to
the same extent as though made on and as of such date, except representations
and warranties solely to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date.

Section 4. MISCELLANEOUS

      4.1 Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

            A. On and after the Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement, as amended by this Amendment.

            B. Except as specifically amended by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

            C. The execution, delivery and performance of this Amendment shall
not, except as expressly provided herein, constitute a waiver of any provision
of, or operate as a waiver of any right, power or remedy of Administrative Agent
or any Lender under, the Credit Agreement or any of the other Loan Documents.

5



--------------------------------------------------------------------------------



 



      4.2 Fees and Expenses. Borrowers acknowledge that all reasonable costs,
fees and expenses incurred by Administrative Agent and its counsel with respect
to this Amendment and the documents and transactions contemplated hereby shall
be for the account of Borrowers. On or before the Amendment Effective Date, the
Borrowers hereby agree to pay the reasonable fees, cost and expenses of
Administrative Agent’s counsel in connection with this Amendment concurrently
with or promptly after the Amendment Effective Date.

      4.3 Headings. Section and subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

      4.4 Counterparts; Effectiveness. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Amendment shall become effective upon the execution of a
counterpart hereof by each Borrower and each Lender, and receipt by Borrowers
and Administrative Agent of written, facsimile or telephonic notification of
such execution and authorization of delivery thereof.

      4.5 Entire Agreement. This Amendment embodies the entire agreement and
understanding among the parties with respect to the amendment to the Credit
Agreement, and supersedes all prior agreements and understandings, oral or
written, relating thereto.

Section 5. ACKNOWLEDGEMENT AND CONSENT

            A. Guarantors are party to that certain Payment Guaranty, dated as
of November 2, 2004, to the extent amended hereby, pursuant to which Guarantors
have guarantied the Obligations. Pledgors are party to that certain Borrowers
Pledge Agreement, dated as of November 2, 2004, to the extent amended hereby,
pursuant to which Pledgors have pledged the Pledged Collateral as security for
the Secured Obligations (as defined in the Borrowers Pledge Agreement).

            B. Each Guarantor and each Pledgor hereby acknowledges that it has
reviewed the terms and provisions of the Credit Agreement and this Amendment and
consents to the amendment of the Credit Agreement effected pursuant to this
Amendment. Each Guarantor and Pledgor hereby also consents to the increase in
the Obligations pursuant to Borrowers’ exercise of the increase in the
Commitments and the issuance of New Term Loans in an amount up to $100,000,000
(the “Increase”). Each Guarantor hereby confirms that each Guaranty to which it
is a party or otherwise bound, and each Pledgor hereby confirms that the Pledge
Agreement to which it is a party or otherwise bound, will continue to guaranty
or secure, as the case may be, to the fullest extent possible the payment and
performance of all of the “Indebtedness” (as defined in the applicable Guaranty)
or the “Secured Obligations” (as defined in the Borrowers Pledge Agreement), as
the case may be, including without limitation the payment and performance of all
such “Indebtedness” or “Secured Obligations”, as the case may be, with respect
to the Obligations of Borrowers now or hereafter existing under or in respect of

6



--------------------------------------------------------------------------------



 



the Credit Agreement (as amended hereby) and the Notes defined therein,
including in respect of any New Term Loans in connection with the Increase.

            C. Each Guarantor acknowledges and agrees that any Guaranty to which
it is a party or otherwise bound, and each Pledgor acknowledges and agrees that
the Pledge Agreement to which it is a party or otherwise bound, shall continue
in full force and effect and that all of its obligations thereunder shall be
valid and enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment and the Increase. Each Guarantor and each
Pledgor represents and warrants that all representations and warranties
contained in the Guaranty and/or the Pledge Agreement, as the case may be, to
which it is a party or otherwise bound are true, correct and complete in all
material respects on and as of the Amendment Effective Date to the same extent
as though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true, correct and complete in all material respects on and as of such earlier
date.

            D. Each Guarantor and each Pledgor acknowledges and agrees that
(i) notwithstanding the conditions to effectiveness set forth in this Amendment,
such Guarantor or such Pledgor, as the case may be, is not required by the terms
of the Credit Agreement or any other Loan Document to consent to the amendments
to the Credit Agreement effected pursuant to this Amendment and (ii) nothing in
the Credit Agreement, this Amendment or any other Loan Document shall be deemed
to require the consent of such Guarantor or such Pledgor to any future
amendments to the Credit Agreement.

[Signatures on Next Page]

7



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered as of the day and year first written above.

          BORROWERS:  APARTMENT INVESTMENT AND
MANAGEMENT COMPANY,
a Maryland corporation
      By:   /s/Patti K. Fielding         Patti K. Fielding        Executive Vice
President and Treasurer     

               
 
  AIMCO PROPERTIES, L.P.,
a Delaware limited partnership
 
           
 
  By:   AIMCO-GP, INC.,
a Delaware corporation
 
  Its:   General Partner
 
           

      By:   /s/Patti K. Fielding

           

          Patti K. Fielding
Executive Vice President and Treasurer

            AIMCO/BETHESDA HOLDINGS INC.,
a Delaware corporation
      By:   /s/Patti K. Fielding         Patti K. Fielding        Executive Vice
President and Treasurer        NHP MANAGEMENT COMPANY,
a District of Columbia corporation
      By:   /s/Patti K. Fielding         Patti K. Fielding        Executive Vice
President and Treasurer   

 



--------------------------------------------------------------------------------



 



         

PLEDGORS (for purposes of Section 5 only):

            APARTMENT INVESTMENT AND
MANAGEMENT COMPANY,
a Maryland corporation, as Pledgor
      By:   /s/Patti K. Fielding         Patti K. Fielding        Executive Vice
President and Treasurer     

               
 
  AIMCO PROPERTIES, L.P.,
a Delaware limited partnership, as Pledgor  
 
  By:   AIMCO-GP, INC.,
a Delaware corporation
 
  Its:   General Partner  

      By:   /s/Patti K. Fielding

           

          Patti K. Fielding Executive Vice President and Treasurer

            AIMCO/BETHESDA HOLDINGS, INC.,
a Delaware corporation, as Pledgor
      By:   /s/Patti K. Fielding         Patti K. Fielding        Executive Vice
President and Treasurer        NHP MANAGEMENT COMPANY,
a District of Columbia corporation as Pledgor
      By:   /s/Patti K. Fielding         Patti K. Fielding        Executive Vice
President and Treasurer     

 



--------------------------------------------------------------------------------



 



            AIMCO/IPT, INC.
NHP A&R SERVICES, INC.
NHP REAL ESTATE CORPORATION
AIMCO HOLDINGS QRS, INC.
NHPMN-GP, INC.
LAC PROPERTIES QRS II INC.
      By:   /s/Patti K. Fielding         Patti K. Fielding        Executive Vice
President and Treasurer     

               
 
  AIMCO LP LA, L.P.
 
           
 
  By:   AIMCO LP QRS, Inc.,
as its General Partner
 
           

      By:   /s/Patti K. Fielding

           

          Patti K. Fielding
Executive Vice President and Treasurer

                   
 
  GP-OP PROPERTY MANAGEMENT, LLC
 
               
 
  By:   AIMCO Properties, L.P.,
as its Sole Member
 
               
 
      By:   AIMCO-GP, Inc.,
as its General Partner
 
               

          By:   /s/Patti K. Fielding

               

              Patti K. Fielding
Executive Vice President and Treasurer

 



--------------------------------------------------------------------------------



 



               
 
  AIMCO GP LA, L.P.,
a Delaware limited partnership

           
 
  By:
Its:   AIMCO-GP, INC.,
General Partner

           

      By:   /s/Patti K. Fielding

           

          Patti K. Fielding
Executive Vice President and Treasurer

                   
 
  LAC PROPERTIES OPERATING
PARTNERSHIP, L.P.,
a Delaware limited partnership
 
               
 
  By:
Its:   AIMCO GP LA, L.P.,
General Partner
 
               
 
      By:
Its:   AIMCO-GP, INC.,
General Partner
 
               

          By:   /s/Patti K. Fielding

               

              Patti K. Fielding
Executive Vice President and Treasurer
 
               
 
  AIC REIT PROPERTIES LLC,
a Delaware limited liability company
 
               
 
  By:
Its:   AIMCO Properties L.P.
Managing Member
 
               
 
      By:
Its:   AIMCO-GP, INC.,
General Partner
 
               

          By:   /s/Patti K. Fielding

               

              Patti K. Fielding
Executive Vice President and Treasurer

 



--------------------------------------------------------------------------------



 



                   
 
  AMBASSADOR APARTMENTS, L.P.

               
 
  By:   AIMCO Properties, L.P.,
as its General Partner

               
 
      By:   AIMCO-GP, Inc.,
as its General Partner

               

          By:   /s/Patti K. Fielding

               

              Patti K. Fielding
Executive Vice President and Treasurer

               
 
  AIMCO HOLDINGS, L.P.
 
           
 
  By:   AIMCO Holdings QRS, Inc.,
as its General Partner
 
           

      By:   /s/Patti K. Fielding

           

          Patti K. Fielding
Executive Vice President and Treasurer

               
 
  AMBASSADOR FLORIDA PARTNERS LIMITED PARTNERSHIP
 
           
 
  By:   Ambassador Florida Partners, Inc.,
as its General Partner
 
           

      By:   /s/Patti K. Fielding

           

          Patti K. Fielding
Executive Vice President and Treasurer

 



--------------------------------------------------------------------------------



 



                       
 
  LAC PROPERTIES SUB LLC

                   
 
  By:   LAC Properties Operating Partnership, L.P.,
as its Managing Member

                   
 
      By:   AIMCO GP LA, L.P.,
as its General Partner

                   
 
          By:   AIMCO-GP, Inc.,
as its General Partner

                   

              By:   /s/Patti K. Fielding

                   

                  Patti K. Fielding
Executive Vice President and Treasurer
 
                   
 
  LAC PROPERTIES GP I LLC

                   
 
  By:   LAC Properties Operating Partnership L.P.,
as its Managing Member

                   
 
      By:   AIMCO GP LA, L.P.,
as its General Partner

                   
 
          By:   AIMCO-GP, Inc.,
as its General Partner

                   

              By:   /s/Patti K. Fielding

                   

                  Patti K. Fielding
Executive Vice President and Treasurer

 



--------------------------------------------------------------------------------



 



GUARANTORS (for purposes of Section 5 only):

            AIMCO EQUITY SERVICES, INC.
AIMCO HOLDINGS QRS, INC.
AIMCO-LP, INC.
AIMCO PROPERTIES FINANCE CORP.
AMBASSADOR I, INC.
AMBASSADOR VIII, INC.
ANGELES REALTY CORPORATION II
CONCAP EQUITIES, INC.
NHP A&R SERVICES, INC.
NHPMN STATE MANAGEMENT, INC.
NHP MULTI-FAMILY CAPITAL CORPORATION
AIMCO-GP, INC.
NHPMN-GP, INC.
      By:   /s/Patti K. Fielding         Patti K. Fielding        Executive Vice
President and Treasurer     

               
 
  AIMCO IPLP, L.P.
 
           
 
  By:   AIMCO/IPT, Inc.,
its General Partner
 
           

      By:   /s/Patti K. Fielding

           

          Patti K. Fielding Executive Vice President and Treasurer
 
           
 
  AIMCO HOLDINGS, L.P.
 
           
 
  By:   AIMCO Holdings QRS, Inc.,
its General Partner
 
           

      By:   /s/Patti K. Fielding

           

          Patti K. Fielding Executive Vice President and Treasurer

 



--------------------------------------------------------------------------------



 



                       
 
  AMBASSADOR CRM FLORIDA PARTNERS
LIMITED PARTNERSHIP
 
                   
 
  By:   Ambassador Apartments, L.P.,
as its General Partner
 
                   
 
      By:   AIMCO Properties, L.P.,
as its General Partner
 
                   
 
          By:   AIMCO-GP, Inc.,
as its General Partner
 
                   

              By:   /s/Patti K. Fielding

                   

                  Patti K. Fielding
Executive Vice President and Treasurer

                   
 
  AMBASSADOR APARTMENTS, L.P.
 
               
 
  By:   AIMCO Properties, L.P.,
as its General Partner
 
               
 
      By:   AIMCO-GP, Inc.,
as its General Partner
 
               

          By:   /s/Patti K. Fielding

               

              Patti K. Fielding
Executive Vice President and Treasurer
 
               
 
  LAC PROPERTIES OPERATING PARTNERSHIP, L.P.
 
               
 
  By:   AIMCO GP LA, L.P.,
a Delaware limited partnership its General Partner
 
               
 
      By:   AIMCO-GP, Inc.,
a Delaware corporation as its General Partner
 
               

          By:   /s/Patti K. Fielding

               

              Patti K. Fielding
Executive Vice President and Treasurer

 



--------------------------------------------------------------------------------



 



                   
 
  GP-OP PROPERTY MANAGEMENT, LLC
 
               
 
  By:   AIMCO Properties, L.P.,
as its Sole Member
 
               
 
      By:   AIMCO-GP, Inc.,
as its General Partner
 
               

          By:   /s/Patti K. Fielding

               

              Patti K. Fielding
Executive Vice President and Treasurer

               
 
  NHPMN MANAGEMENT, L.P.,
a Delaware limited partnership
 
           
 
  By:   NHPMN-GP, Inc.
a Delaware corporation as its General Partner
 
           

      By:   /s/Patti K. Fielding

           

          Patti K. Fielding
Executive Vice President and Treasurer
 
           
 
  NHPMN MANAGEMENT, LLC,
a Delaware limited liability company
 
           
 
  By:   NHP Management Company,
a District of Columbia corporation as its General Member and General Manager
 
           

      By:   /s/Patti K. Fielding

           

          Patti K. Fielding
Executive Vice President and Treasurer

 



--------------------------------------------------------------------------------



 



               
 
  OP PROPERTY MANAGEMENT, L.P.,
a Delaware limited partnership
 
           
 
  By:   NHPMN-GP, Inc., a Delaware corporation as its Managing General Partner
 
           

      By:   /s/Patti K. Fielding

           

          Patti K. Fielding
Executive Vice President and Treasurer

                   
 
  OP PROPERTY MANAGEMENT, LLC,
a Delaware limited liability company
 
               
 
  By:   AIMCO Properties, L.P.,
a Delaware limited partnership as its General Partner and General Manager
 
               
 
      By:   AIMCO-GP, Inc.,
a Delaware corporation as its General Partner
 
               

          By:   /s/Patti K. Fielding

               

              Patti K. Fielding
Executive Vice President and Treasurer

 



--------------------------------------------------------------------------------



 



                           
 
  LAC PROPERTIES GP I LIMITED PARTNERSHIP,
a Delaware limited partnership
 
                       
 
  By:   LAC Properties GP I LLC,
a Delaware limited liability company
as its General Partner
 
                       
 
      By:   LAC Properties Operating Partnership L.P.,
a Delaware limited partnership as its Managing Member
 
                       
 
          By:   AIMCO GP LA, L.P.,
a Delaware limited partnership as its General Partner
 
                       
 
              By:   AIMCO-GP, Inc.,
a Delaware corporation as its General Partner
 
                       

                  By:   /s/Patti K. Fielding

                       

                      Patti K. Fielding
Executive Vice President and Treasurer

               
 
  LAC PROPERTIES GP II LIMITED PARTNERSHIP,
a Delaware limited partnership
 
           
 
  By:   LAC Properties QRS II Inc.,
a Delaware corporation as its General Partner
 
           

      By:   /s/Patti K. Fielding

           

          Patti K. Fielding
Executive Vice President and Treasurer

 



--------------------------------------------------------------------------------



 



BANK OF AMERICA

            BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ KATHLEEN M. CARRY       Name:   Kathleen M. Carry       Title:  
Vice President  

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A.,
as Swing Line Lender, L/C Issuer
and as a Lender
      By:   /s/ JAMES P. JOHNSON        Name:   James P. Johnson        Title:  
Senior Vice President     

 